Title: 18th.
From: Adams, John Quincy
To: 


       In the morning I went to pay a visit to Mr. Platt, and found my old friend Brush there. He introduced me to Mr. Broome, for whom I had Letters from his son in law Mr. Jarvis. He immediately went up with me to our lodgings and I introduced Mr. de Chaumont to him. He insisted upon our going, both of us and staying at his house while we remain here. I was in great hopes of seeing Mrs. Jarvis, but she was at Huntington, and is not expected home under a month. Miss Betsey Broome is here, but is not at all sociable. In this she does not resemble her father, who is a sincere, open-hearted good man. He lives in a most agreeable Situation: his house is upon an eminence just opposite the harbour, so that the tides come up, within ten rods of it. Mr. Platt lives near him in the same position. Broome, Platt, and Brush have been partners in trade, but have now dissolv’d their connection. We dined at Mr. Broome’s. After dinner we were going to see a cave, a few miles out of town, famous for having been the shelter of two of the regicides, in the time of Charles the 2d. but a violent thunder shower arose, and prevented us. It did not last more than half an hour; but for that time the wind blew like an hurricane, the rain shower’d down, and there were several of as heavy peals of thunder as I ever remember to have heard: we saw the lightning fall, into the water, about 20 rods from us. After it was over we went and drank tea with Mrs. Platt. Mr. Chaumont lodg’d at Mr. Broomes, and I at Mr. Platt’s house.
      